Citation Nr: 0016589
Decision Date: 06/22/00	Archive Date: 09/08/00

DOCKET NO. 93-26 718               DATE JUN 22, 2000

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for entitlement to service connection for head and back
disabilities as residuals of inservice injury.

REPRESENTATION

Appellant represented by: Oklahoma Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and Appellant

ATTORNEY FOR THE BOARD 

William D. Teveri, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1969 to December
1971.

This appeal arises from a October 1992 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wichita, Kansas, which denied the veteran's claim for the appealed
issue.

The Board notes that the veteran was rated as incompetent by a
September 1993 RO decision. The appellant is the veteran's wife and
payee for his monetary benefits from VA.

A February 2000 letter from the veteran's then-
attorney/representative, Sean Kendall, Esquire, included a motion
to withdraw as attorney/representative for the veteran. As good
cause was shown, namely, lack of his client's cooperation, the
Board granted the motion. Consequently, the Ohio Department of
Veterans Affairs, having previously held the power of attorney in
the veteran's case, is again listed as the veteran's
representative. The representative does not have an office in
Washington D. C., but, since the case is being remanded to the RO,
the representative will be given an opportunity to review the
record and make arguments prior to further adjudicatory action by
the RO. Thus, the veteran will be afforded due process of law.

The Board observes that the veteran is noted as incompetent and his
wife is his custodian and is listed as appellant in this case. It
is conceivable that the efforts of

- 2 -

veteran's former attorney, Mr. Kendell, to reach the veteran were
unsuccessful because they were not directed to the veteran's wife.
It is possible that she was not aware of Mr. Kendall's efforts and
that she would have been responsive if she had had notice. In any
event, the remand action below will provide the appellant and Mr.
Kendall an opportunity to contact each other to renew his
appearance in this case as counsel for the claimant.

REMAND

In February 1999 the Secretary of Veterans Affairs filed a motion,
pursuant to United States Court of Veterans Appeals (now United
States Court of Appeals for Veterans Claims) (Court) Rule 27, to
vacate and remand the September 14, 1998 decision of the Board, and
to stay further proceedings in this appeal pending the Court's
decision upon this motion. The Board decision at issue in this case
declined to reopen appellant's claim, for service connection for
head and back disabilities claimed as residuals of an inservice
injury, on the basis of its determination that no new and material
evidence had been presented since the last final disallowance of
the appellant's claim. That motion stated that a remand was
required in this case based on the United States Court of Appeals
for the Federal Circuit's (Fed. Cir.) decision in Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998), and Karnas v. Derwinski, 1 Vet.
App. 308, 313 (1991). That decision overturned the decision in
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), as to the test
for new and material evidence necessary to reopen a previously
disallowed and final claim. The Hodge case held that the regulatory
definition in 38 C.F.R. 3.156(a) (1999) was controlling. That
motion also noted that VA should fully assist the Appellant with
her claim by reexamining the evidence and seeking any other
evidence that is necessary to support its decision. The Court
granted the motion in April 1999. Beshears v. West, No. 99-50 (U.S.
Vet. App. April 13, 1999).

- 3 -

Accordingly, a remand is necessary to allow the appellant to submit
additional evidence and argument as to this issue, for
reconsideration of the claim pursuant to Hodge, supra, and, if the
benefit sought remains denied, for the RO to furnish the appellant
and her representative with an appropriate supplemental statement
of the case and afford them an opportunity to respond.

Accordingly, this case is REMANDED to the RO for the following
actions:

1. Prior to taking any additional action, the RO is to contact Mr.
Kendall and the appellant and provide them an opportunity to
contact each other if there is a desire on appellant's part to
resume the attorney-client relationship in this case. If there be
none, the currently listed representative is to be given an
opportunity to review the claims folder and submit any additional
arguments and evidence as it deems appropriate.

2. Afterwards, the RO may take any additional action it deems
appropriate to develop the case further, and then should review the
record and determine whether new and material evidence has been
submitted to reopen a claim for entitlement to service connection
for head and back disabilities as residuals of inservice injury. In
making this determination, the RO should expressly consider the
holding of the Fed. Cir. in Hodge, supra. If the benefit sought
remains denied, the RO should furnish the appellant and her
representative with an appropriate supplemental statement of the
case and afford them an opportunity to respond. Thereafter, the
case should be returned to the Board for appellate review.

4 - 

The purpose of this remand is to comply with the Order of the
Court. The Board does not intimate any opinion as to the merits of
the case, either favorable or unfavorable. No action is required of
the appellant unless or until she is notified by the RO.

The appellant is reminded she has the right to submit additional
evidence and argument on the matter or matters the Board has
remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

BRUCE KANNEE 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 -



